Citation Nr: 0832073	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1970 to November 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO) which continued a 
0 percent rating for residuals of a right ankle fracture.  A 
July 2005 rating decision increased the rating to 10 percent, 
effective September 23, 2004 (the date of claim).  In 
September 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.  In 
June 2007, the case was remanded for further development.


FINDING OF FACT

The veteran's residuals of a right ankle fracture are 
manifested by no more than moderate limitation of ankle 
motion, including due to pain, fatigability, incoordination, 
and during flare ups.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's residuals of a right ankle fracture.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

By letters in October and November 2004 and in July 2007 the 
veteran was provided notice of evidence needed to support his 
claim and advised him of his and VA's responsibilities in the 
development of the claim.  This letter also advised him to 
submit relevant evidence in his possession.  While he was not 
provided prior notice regarding effective dates of awards 
(see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), 
he is not prejudiced by the timing of such notice, as the 
instant decision does not address any effective date matters.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice in a claim for an increased 
rating requires that VA notify the claimant that, to 
substantiate such claim (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.
The VCAA letters do not contain the level of specificity set 
forth in Vazquez-Flores.  While there has been a notice 
defect which is presumed prejudicial, the Board finds that 
the veteran has not been prejudiced by such defect because 
the record reflects that he has substantially complete actual 
knowledge of information mandated by the notice requirements 
which was not included in the notice provided, and has had 
ample opportunity to meaningfully participate in the 
adjudicatory process; he is aware of what is needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Specifically, the veteran's statements 
at the VA examinations, as well as his testimony at the 
September 2006 Travel Board hearing, reflect actual knowledge 
of the applicable rating criteria, and the descriptions he 
provided regarding the effect the disability has on his 
employability and daily life indicate an awareness on his 
part that such information is pertinent in substantiating a 
claim for a higher rating.  In Vazquez-Flores the Court held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
the claim.  Vazquez-Flores, at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Finally, rating 
decisions include discussions of the applicable rating 
criteria, and the criteria were set forth in further detail 
in the July 2005 statement of the case (SOC).  Significantly, 
the case was readjudicated by the June 2008 supplemental SOC 
(after the veteran had opportunity to respond/supplement the 
record).

Regarding VA's duty to assist, all pertinent identified 
treatment records are associated with the veteran's claims 
file, and VA has arranged for him to be examined.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings are appropriate when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 (concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups), 4.45 (concerning weakened movement, excess 
fatigability, and incoordination), and 4.10 (concerning the 
effects of the disability on the veteran's ordinary activity) 
are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran sustained a right ankle fracture in a parachute 
jump in service.  An April 1974 rating decision awarded him 
service connection for residuals of that injury.  His instant 
claim for increase was filed in July 2003.

Private treatment records reveal that in December 2001 
slipped on ice at work and sustained an intercurrent injury, 
a right ankle sprain/strain, with initial treatment including 
an air cast, heat, pain medication, crutches for weight-
bearing, and duty limitations.  Follow-up records note that 
in February 2002 the sprain was considered to be resolving.  
It was noted that the veteran was concerned about some 
continued swelling.  He was to be seen in the future on an 
"as needed basis".   Records from W.A.S., M.D., reflect 
that the veteran sustained another postservice work-related 
(Workers Comp) intercurrent right ankle injury (sprain) when 
he fell over a furnace cover at work.  It was noted that 
planned treatment was to include an air cast.  (He also 
sustained a knee injury at the time, and he records primarily 
pertain to that injury.)

VA progress notes from April to May 2005 reveal that in May 
2005 the veteran was seen for a chief complaint of right 
ankle pain.  He provided the history of the injury in service 
(but did not mention the postservice intercurrent injuries).  
Physical examination revealed good subtalar motion; plantar 
and dorsiflexion were within normal range; at the extreme of 
dorsiflexion there was pain anteriorly.  X-rays showed intact 
hardware in his medial malleolus; a little bit of anterior 
spurring at his tib-talar joint with an anterior spur of the 
distal tibia; some degenerative changes were noted between 
the medial malleolus and the talus.  The diagnosis was left 
ankle pain; posttraumatic arthritis.

On June 2005 VA examination, the veteran related that 
symptoms of his right ankle disability were worsening; 
specifically, he was experiencing pain, stiffness, swelling, 
and "give-way".  He reported that he wears a brace (but was 
not wearing one to the examination) and uses a cane (he was 
using one when seen).  Repetitive use and weather changes 
bothered him, and he had problems with prolonged standing and 
walking on the leg.  He was functioning and working, and was 
able to do normal daily activities.  Physical examination 
revealed medial tenderness and soreness over the entire 
medical aspect of the ankle, and pain throughout the range of 
motion.  Dorsiflexion was to 0 degrees, and plantar flexion 
was to 45 degrees.  The ankle was stable.  The examiner noted 
that repetitive use caused increase in ache and pain, 
soreness, tenderness and fatigability.  X-ray showed normal 
right ankle.  Residual postoperative fracture, right ankle 
was diagnosed.

On April 2008 VA examination, the veteran reported that he 
had had no specific treatment for his right ankle since 
leaving the military.  It was noted that symptoms included 
deformity, giving way, instability, stiffness and weakness.  
Physical examination revealed that the veteran exhibited an 
antalgic gait.  Ranges of motion were reported as: 
dorsiflexion (active against gravity) -5 to 4 degrees, with 
pain throughout and (passive) 0-15 degrees, with pain from 10 
degrees to 15 degrees; plantar flexion (active against 
gravity) 0 to 41 degrees, with pain at 35-41 degrees and 
(passive) 0-45 degrees, with pain at 45 degrees.  There was 
no additional limitation with repetitive motion.  The 
examiner noted edema, heat, tenderness, painful movement, and 
weakness in the right ankle.  Instability was not tested; it 
was noted that the ankle was not ankylosed.  The examiner 
noted that the veteran could stand for more than 1 hour, but 
less than 3, and could walk more 1/4 mile, but less than 1 
mile.

The veteran's right ankle disability (which now includes 
arthritis) is rated under Code 5271 for limitation of motion, 
which provides that moderate limitation of ankle motion 
warrants a 10 percent rating, while marked limitation 
warrants a 20 percent rating.  See 38 C.F.R. § 4.71a. Codes 
5003, 5010.

At the outset it is noteworthy that while "staged" ratings 
may be assigned for distinct periods when increased levels of 
severity is shown (See Hart, supra), residuals of postservice 
incurrent work-related injuries of the ankle (including in 
2001, and specifically during the appeal period in May 2004) 
are not service connected, and manifestations associated with 
such intercurrent injuries may not be considered in rating 
the service connected right ankle disability.  Specifically 
in this case, the record does not show any distinct periods 
of time during the appeal period when symptoms show an 
increased level [i.e., possibly warranting a rating in excess 
of 10 percent] of severity of right ankle disability other 
than following the intercurrent injury in May 2004.  
Consequently, a staged increased rating is not warranted.  

The competent evidence of record does not show that even with 
consideration of such factors as painful motion with use, 
excess fatigability, incoordination and functional limitation 
during flare ups, the veteran's right ankle disability was 
manifested by marked limitation of ankle motion, so as to 
warrant a 20 percent rating under Code 5271.  Normal ranges 
of ankle motion are 20 degrees dorsiflexion and 45 degrees 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.   The 
limitations noted on VA examinations in June 2005 and April 
2008 (reported above), even with pain factored in. do not 
reflect more than moderate restriction of motion.  It is 
further noteworthy that the functional restrictions noted 
(i.e., can stand 1 hour, but less than 3; can walk 1/4 mile but 
less than 1 mile) also do not suggest more than a moderate 
degree of right ankle disability.  

The Board has considered whether a rating in excess of 10 
percent might be warranted under other potentially applicable 
criteria.  However, the pathology required for application of 
alternate criteria (such as ankylosis or malunion, See 
38 C.F.R. § 4.71a, Codes 5270, 5272, 5273) is not shown.  

The Board has considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  Notably, 
the veteran himself has testified essentially that his right 
ankle disability does not result in marked interference with 
employment (see pages 7-8 on the hearing transcript), and 
hospitalizations for the ankle disability (or other factors 
of like gravity) are not shown.  Consequently, referral for 
extraschedular consideration is not indicated.  
In short, the disability picture presented is not consistent 
with a degree of severity no greater than that warranting the 
current, 10 percent, rating.  The preponderance of the 
evidence is against the claim.  Hence, it must be denied.


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle fracture is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


